Title: To George Washington from John Hancock, 16 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 16th 1777.

I have only Time to enclose you the Resolves of Congress passed yesterday and to request your Attention to them.
As I am not acquainted with the Name of Count Polaski, I must beg you will give orders for his Commission to be made out; and delivered to him. As he is at Head Quarters, it may be done with Exactness by consulting him as to his Name and Titles.

Your Favour of yesterday I was duely honoured with & shall lay it before Congress this Morning. I have the Honour to be with the utmost Respect Sir your most hble Servt

John Hancock Presidt

